                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )       No. 19-05039-01-CR-SW-MDH
                                                    )
ELISHA MARIE STUKESBARY,                            )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the Information

filed on August 13, 2019, and Defendant’s admittance of the Forfeiture Allegation contained in the

Superseding Information, are now Accepted. The Defendant is Adjudged Guilty of such offense.

Sentencing will be set by subsequent Order of the Court.




                                                         s/Douglas Harpool
                                                          DOUGLAS HARPOOL
                                                    UNITED STATES DISTRICT JUDGE




Date: August 28, 2018
